Exhibit 10.2 Memorandum of Understanding BETWEEN LIVE CURRENT MEDIA INC. AND BOARD OF CONTROL FOR CRICKET IN INDIA for and on behalf of INDIAN PREMIER LEAGUE FOR DEVELOPMENT AND LAUNCH OF WEB PORTAL & RIGHTS THEREIN CONTENTS DEVELOPMENT AND LAUNCH OF WEB PORTAL & RIGHTS THEREIN 1 1. TERMS OF UNDERSTANDING 1 2. CONFIDENTIALITY & EXCLUSIVITY 6 3. CONTENT AND SUPPORT FROM BCCI-IPL 6 4. OTHER CONSIDERATIONS 9 5. FINAL AGREEMENT 10 SCHEDULE 1 10 SCHEDULE 2 10 2 This legally binding Memorandum of Understanding (“MOU”) is entered into on this16th day of April 2008. BETWEEN (1) LIVE CURRENT MEDIAInc., having its principal office at Suite 645, 375 Water St., Vancouver, BC, CANADA, V6C 5B6(hereinafter referred to as “Live Current Media”, which expression shall, unless repugnant to the context thereof, mean and include its successors and assigns) of the FIRST PART; AND (2) BOARD OF CONTROL FOR CRICKET IN INDIA, a society registered under the Tamil Nadu Societies Registration Act, 1860, having its principal office at Brabourne Stadium, (North Stand), Veer Nariman Road, Churchgate, Mumbai 400020, for and on behalf of its Separate Sub-Committee Unit known as Indian Premier League (hereinafter referred to as “BCCI-IPL”), which expression shall, unless repugnant to the context thereof, mean and include its successors and permitted assigns) of the LAST PART. WHEREAS A. BCCI-IPL is desirous of promoting the Indian Premier League (“IPL”) and the game of cricket across India and other parts of the globe and wishes to operate and maintain an official website for the IPL. B. LIVE CURRENT MEDIA has approached BCCI-IPL and expressed its willingness to fulfil the aforesaid desires of BCCI-IPL of promotion of cricket by building and operating "The IPL Website” at its sole risk, costs and consequences. C. BCCI-IPL has agreed to authorise LIVE CURRENT MEDIA to , design, build, operate, maintain and promote the IPL Website as the official website of the Indian Premier League and the sole website sanctioned as such by BCCI-IPL (hereinafter referred to as “The IPL Website”). D. BCCI-IPL has agreed to support LIVE CURRENT MEDIA in operating The IPL Website in the manner provided in this MOU. BCCI-IPL and LIVE CURRENT MEDIA are individually referred to as the “Party” and collectively referred to as the “Parties”. IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES AS FOLLOWS: 1. TERMS OF UNDERSTANDING 1.1. LIVE CURRENT MEDIAundertakes to design, build, operate, host and maintain the IPL Website in accordance withhighest industry standards, using its experience in developing engaging commercially successful web properties, as well as its cutting-edge knowledge of emerging Internet technologies and to promote the IPL Website, all at its sole risk as to costs and consequences in the manner provided in this MOU and the Final Agreement to be entered into between LIVE CURRENT MEDIA and BCCI-IPL as provided in Clause 5 of this MOU. Each Party will bare the risks for the content and materials that they provide to “The IPL Website” on the terms set out in this MOU. 3 1.2. LIVE CURRENT MEDIA will provide hosting services in respect of the IPL Website in accordance with a service level agreement, which shall contain, inter alia, minimum levels of technical support and site availability, such service level agreement to be agreed between the Parties and included in the Final Agreement. 1.3. LIVE CURRENT MEDIA will further: i) maintain the IPL Website; ii) develop and enhance the IPL Website on an ongoing basis and the Parties shall cooperate throughout the Term in connection with the same; iii) manage and coordinate the technical integration of all Internet based applications and opportunities that are to be included within the IPL Website during the Term each in accordance with the core services to be set out in full in the Final Agreement. 1.4. BCCI-IPL will facilitate and provide support to LIVE CURRENT MEDIA in building, operating, maintaining and promoting the IPL Website and promoting the Indian Premier League itself as outlined in Clause 3 of this MOU and as otherwise may reasonably be requested by LIVE CURRENT MEDIA from time to time. 1.5. LIVE CURRENT MEDIA will construct a web portal at CRICKET.COM (the "CRICKET.COM Portal") as 'the gateway to Indian Cricket', providing an integrated user experience between it, the IPL Website and the BCCI Website.This does not mean that non-Indian cricket content will not be placed on the CRICKET.COM Portal. 1.6. LIVE CURRENT MEDIA shall ensure that there will always be a substantive link to the IPL Website on the front page of the Live Current Media’s Cricket.com website 1.7. The IPL Website will be “powered by cricket.com” and this will be prominantly displayed on the home page of the IPL Website.There will always be a substantive link to the Cricket.com Portal on the home page of The IPL Website. 1.8. BCCI-IPL shall: i) appoint LIVE CURRENT MEDIA to design, build, host, operate, maintain and promote the IPL Website; ii) grant LIVE CURRENT MEDIAthe exclusive right to designate the IPL Website as the “Official Website of the Indian Premier League” or such other “official” designation as may be agreed between the Parties from time to time; iii) grant to LIVE CURRENT MEDIA(a) the right to use BCCI-IPL content on the IPL Website (on an exclusive or non-exclusive basis as specified herein) and (b) the licence set out in Clause 4.1 of this MOU; and 4 iv) promote the IPL Website and the Cricket.com Portal and provide LIVE CURRENT MEDIA with the assistance set out herein In each case for a period commencing on execution of the Final Agreement and ending on 31 December 2018 (the “Term”) 1.9. The Parties agree that the renewal of the Final Agreement for a further term of 10 years (“Renewal”) will be mutually agreed upon by the Parties with discussions starting at least 180 days prior to the end of the Term and subject to the following conditions: i) LIVE CURRENT MEDIA shall have the right of first and last refusal over the Renewal to work as follows: a) LIVE CURRENT MEDIA shall have the option to bid on the Renewal, which bid must be irrevocable. b) If Live current Media bid is not accepted, BCCI-IPL shall have the right to solicit bids from other potential partners. c) Before BCCI-IPL accepts any third party bid for the Renewal, LIVE CURRENT MEDIA will have the right to match such third-party bid and shall be granted the Renewal if it matches such bid. d) Throughout this process, BCCI-IPL shall not reveal any information about the LIVE CURRENT MEDIA bid in anyway whatsoever ii) If the Parties do not agree on a Renewal for Live Current Media then the following will occur: a) LIVE CURRENT MEDIA will take ownership over the entire customer database as built up on the IPL Website over the TERM of the agreement b) BCCI-IPL shall pay LIVE CURRENT MEDIA 1.5 times the content production costs for the IPL Website that LIVE CURRENT MEDIA incurred during the original Term of the Final Agreement (as specified in the financial statements and agreed by the Parties) c) There will be a 12 month transition period to the third party provider to ensure the IPL Website continues to function, with Live Current Media offering all reasonable cooperation during this transition period to BCCI-IPL and such third party provider.BCCI-IPL shall pay all pre-agreed costs incurred by LIVE CURRENT MEDIA during this transition period d) LIVE CURRENT MEDIA will retain a non-exclusive right to make available on the Internet the video and photo archives of the IPL matches that occurred during the Term, subject to the parties agreeing a term and a fair price for the grant of these non-exclusive rights. 5 1.10. In consideration of the appointment of LIVE CURRENT MEDIA and the rights granted to LIVE CURRENT MEDIA under this MOU and the Final Agreement,LIVE CURRENT MEDIA will pay BCCI-IPLa fee amounting to 50% of all Revenues (as defined below) generated from the IPL Website per annum.Provided however, LIVE CURRENT MEDIA shall ensure that the minimum fee paid to BCCI-IPL for each year of the IPL Website shall be as set out in the table below (each a “Minimum Annual Fee”).To avoid any confusion, the payment made will be the greater of (i) the Minimum Annual Fee (as set out below) and (ii) 50% of the Revenues for that year ("Fee"). Minimum Annual Fee to BCCI-IPL ($ 000s) Year 1 (2008) US$ 1,500 Year 2 (2009) US$ 2,000 Year 3 (2010) US$ 2,000 Year 4 (2011) US$ 2,000 Year 5 (2012) US$ 2,000 Year 6 (2013) US$ 2,000 Year 7 (2014) US$ 2,000 Year 8 (2015) US$ 2,000 Year 9 (2016) US$ 2,000 Year 10 (2017) US$ 2,500 Total US$ 20,000 For the purposes of this MOU: “Revenues” shall include all revenues generated from the IPL Website and from any IPL content, including Merchandise Revenues (as defined below) but excluding for the avoidance of doubt revenues generated from IPL match ticket sales even where the website selling tickets is accessed via a link on the IPL Website, which revenues accrue exclusively to BCCI-IPL and its official ticket partners.LIVE CURRENT MEDIA may however negotiate an affiliate deal with the official ticket partners, which shall be the subject of a separate agreement. “Merchandise Revenues” shall mean the revenues generated from sales of merchandise directly from the IPL Website calculated as follows: Retail price (excluding cost of delivery and any applicable taxes) minus wholesale price Merchandise Revenue. 1.11. In consideration of the rights granted to LIVE CURRENT MEDIA under this MOU and the Final Agreement,LIVE CURRENT MEDIA will pay BCCI-IPLa fee amounting to 5% of all Revenues (as defined above) generated from Live Current Media’s Cricket.com website (or any replacement thereof) per annum. 1.12. All amounts due under this MOU and the Final Agreement (including without limitation the Minimum Annual Fee and any Additional Fees) must be paid by LIVE CURRENT MEDIA free and clear of, and without, deductions based on any currency control restrictions, import duties, or any sales, use, value added or other taxes or withholdings of any nature whatsoever.If LIVE CURRENT MEDIA is required to make any deduction or withholding in respect of any taxes, imposts, duties or other such charges in respect of any payment due under the FinalAgreement, LIVE CURRENT MEDIA shall gross up the relevant amount to ensure that BCCI-IPL receives by the relevant payment date the full cash amount that it would otherwise have been entitled to receive had no such deduction or withholding been made. 6 1.13. LIVE CURRENT MEDIA shall have the option to prepay some or all of the Minimum Annual Fees at anytime during the Term of the agreement.The amount to be prepaid will be calculated using an annual discount rate of 12.5%.Prepayment will have the following impacts: i) The required Bank Guarantee as set out in 1.14 will be reduced by the proportion of the Minimum Annual Fee that has been prepaid.So for example if 100% of the Minimum Annual Fees are prepaid then the Bank Guarantee requirement goes away.If 50% of the MinimumAnnual Fees are prepayed then the required amount of the Bank Guarantee shall be reduced by 50% ii) The revenue share as set out in 1.10 will remain however LIVE CURRENT MEDIA will receive credit for the Minimum Annual Fee repayment.So for example if LIVE CURRENT MEDIA prepays all of the Minimum Annual Fee and the Minimum Annual Fee was due to be $2 million in the year then the revenue share will commence after $4 million in revenues and shall be 50/50 at that point.If for example LIVE CURRENT MEDIA had prepayed 50% of the Minimum Annual Fees and the Minimum Annual Fee was due to be $2 million in the year then the first $1 million would be paid to BCCI-IPL, the next $3 million would go to LIVE CURRENT MEDIA and then the revenue share shall commence at the 50/50 level for all incremental revenues. 1.14. It shall be a condition of this MOU and the Final Agreement that, for the purpose of securing Live Current Media’s obligation to pay the Minimum Annual Fee, LIVE CURRENT MEDIA shall deliver to BCCI-IPL an irrevocable and unconditional Bank Guarantee (in a format and from a bank agreed with BCCI-IPL) on a rolling basis to guarantee the Minimum Annual Fee for one year on an on-going basis in respect of the season and by the due dates set out below: i) Bank Guarantee for Year 1 in the amount of the aggregate total Minimum Annual Fees for Year 1 within 7 days of execution of the Final Agreement and the Bank Guarantees for subsequent year’s Minimum Annual Fees shall be delivered to BCCI-IPL by no later than 31 December of the year preceding the year covered by the guarantee (so the Bank Guarantee for Year 2 (2009 season) shall be delivered by no later than 31 December 2008). ii) For the avoidance of doubt, it shall be Live Current Media’s responsibility to ensure that at any given time in the Term there is a valid, effective and binding Bank Guarantee in place guaranteeing one year of the Minimum Annual Fee. 1.15. Listed below are the key deliverables: i) The Parties will set up a joint committee (“Facilitation Committee”), which will comprise of such number of LIVE CURRENT MEDIA representatives and BCCI-IPL representatives as may be agreed upon by the Parties. The Facilitation Committee will be chaired by a nominee of the BCCI or such other person as agreed between the Parties.It is agreed that the chair of the Facilitation Committee shall not have a casting vote on any issue. ii) The payment schedule set out in clause 1.10 and detailed in Schedule 2 may be subject to review by the Facilitation Committee from time to time, but it is accepted that the payment schedule may only be varied with the written agreement of both Parties. iii) All costs and expenses including travel, stay and other incidental and related costs/fees payable in relation to the IPL Website shall be borne by the party incurring the expenses. Each party shall bear their own respective costs in relation to the drawing up of the MOU and the Final Agreement with respect to the IPL Website. 7 iv) LIVE CURRENT MEDIA shall bear all losses, liabilities, risks, etc. of whatsoever nature that may be suffered in relation to the IPL Website and the LIVE CURRENT MEDIA Portal, save where such losses, liabilities, risks, etc. (a) relate to content that has been provided to LIVE CURRENT MEDIA by (or on behalf of) BCCI-IPL (unless the content is altered or amended by LIVE CURRENT MEDIA or used by LIVE CURRENT MEDIA other than for the purpose it was provided) or (b) are otherwise attributable to any breach by BCCI-IPL of this MOU. BCCI-IPL shall not in any manner be liable, subject to or held responsible for, and LIVE CURRENT MEDIA shall indemnify BCCI-IPL against, any costs, expenses, losses, liabilities, risks, suffered by BCCI-IPL in relation to content contained on the IPL Website, except for content that has been provided by (or on behalf of) BCCI-IPL (unless the content is altered or amended by LIVE CURRENT MEDIA or used by LIVE CURRENT MEDIA other than for the purpose it was provided) for use on the same and/or in the event of gross misconduct or otherwise due to any breach by BCCI-IPL of this MOU. v) BCCI-IPL shall bear all losses, liabilities, risks, etc. of whatsoever nature that may be suffered in relation to content provided by it or on its behalf to LIVE CURRENT MEDIA for use on the IPL unless the content is altered or amended by LIVE CURRENT MEDIA or used by LIVE CURRENT MEDIA other than for the purpose it was provided. LIVE CURRENT MEDIA shall not any in manner be liable, subject to or held responsible for, and BCCI-IPL shall indemnify LIVE CURRENT MEDIA against, any costs, expenses, losses, liabilities, risks, suffered by LIVE CURRENT MEDIA in relation to content contained on the IPL Website that has been provided to LIVE CURRENT MEDIA by (or on behalf of) BBCI-IPL (unless the content is altered or amended by LIVE CURRENT MEDIA or used by LIVE CURRENT MEDIA other than for the purpose it was provided). vi) LIVE CURRENT MEDIA shall submit annual statements of the income, expenditure and the Bank Account relating to the IPL Website and (as applicable) the income of the LIVE CURRENT MEDIA Cricket.com Portal arising from IPL contentto the Facilitation Committee by no later than 31 January for the preceding Year of the Term and the books of accounts shall not be finalized without the same being audited by independent auditors appointed jointly by BCCI-IPL and Live Current Media, at Live Current Media’s cost if any.All such books of accounts shall be safely maintained by LIVE CURRENT MEDIAfor 6 years after expiry or earlier termination of this MOU or the Final Agreement, whichever is later. vii) LIVE CURRENT MEDIA shall provide BCCI-IPL with regular reports on the building of the IPL Website, and in any event not less than twice per annum. BCCI-IPL may, at its discretion, review the progress and plans on the IPL Website rollout and it is agreed that the IPL Website shall only be launched/promoted/operated after prior written approval of BCCI-IPL(not to be unreasonably withheld or delayed). viii) The following rollout schedule is currently anticipated: a) IPL Website – first version launched in April 2008. ix) It shall be a condition of this MOU and the Final Agreement that LIVE CURRENT MEDIA shall pay BCCI-IPL the Fee as follows: a) For the initial three years, Live Current Media will pay the Minimum Annual Fee on a quarterly basis.For the avoidance of doubt this payment will occur within 30 days of the quarterly timetable.The initial quarterly payment will be due October 1st 2008.After the first three years the Minimum Annual Fee will be paid on a bi-annual basis.Schedule 2 details the payment amounts and timing over the Term of the agreement. 8 b) LIVE CURRENT MEDIA will make a further payment to BCCI-IPL of any additional share of the Revenues that is due to BCCI-IPL in excess of the Minimum Annual Fee (“Additional Fee”) within 60 days of the acceptance of the annual audited financial statements should there be an adjustment. c) Time shall be of the essence of all payments of the Minimum Annual Fee and any Additional Fee and if LIVE CURRENT MEDIA fails to pay any amount due under this MOU and the Final Agreement by the relevant due date, BCCI-IPL shall be entitled but not obliged to charge LIVE CURRENT MEDIA interest on the overdue amount from the due date up to the date of actual payment at the rate of 12.0% per annum x) LIVE CURRENT MEDIA will manage, co-ordinate and execute all aspects of the IPL Website rollout including funding and cash flow management subject to the provisions of this MOU. xi) LIVE CURRENT MEDIA must obtain the prior written approval of BCCI-IPL for the domain name used for the IPL Website and for every use of the IPL logo and every use of names and/or logos of any IPL sponsors, partners or franchises. xii) LIVE CURRENT MEDIA shall provide the editorial content for the IPL Website and shall ensure that BCCI-IPL will have the right, through its representatives on the Facilitation Committee or otherwise, to participate in the editorial process and review the content of the IPL Website from time to time prior to publication. LIVE CURRENT MEDIA will not include content on the IPL Website and will remove content from the IPL Website based on any reasonable requests from BCCI-IPL. xiii) LIVE CURRENT MEDIA shall comply with the reasonable instructions of BCCI-IPL in relation to the placement of official IPL commercial partners’ names and/or logos (including without limitation those of the IPL title sponsor and other official sponsors) it being acknowledged by BCCI-IPL that such instructions shall not materially detrimentally affect the ability ofto maximise revenues generated by advertising and sponsorship on the same. 2. CONFIDENTIALITY & EXCLUSIVITY 2.1. The Parties agree that “Confidential Information” shall mean confidential information in whatever form disclosed by one Party to the other pursuant to or in connection with this MOU, and shall include, but not be limited to, the terms and conditions of this MOU and any drafts hereof, the Final Agreement and any drafts thereof, any correspondence relating to this MOU and/or the Final Agreement, concepts, trade-secrets, modules, rollout plans, know-how, techniques, processes, schematics, contracts, financial information, sales and marketing plans. 2.2. Neither Party shall disclose (or permit or cause its employees, agents or representatives to disclose), Confidential Information disclosed to it (including information disclosed during audit) by the other Party, to any other person, without the prior written consent of the other Party to whom the duty of confidentiality is owed, Except That either Party may disclose any such Confidential Information: (a) if and to the extent required by Law or for the purpose of any judicial proceedings; (b) if and to the extent required by regulatory or governmental body to which that party is subject, only to the extent that such requirement has the force of law; (c) to its professional advisers (which shall include in the case of BCCI-IPL IMG), auditors and bankers, and its (or its Affiliates') employees, agents or representatives; (d) if and to the extent the information is or has come into the public domain through no fault of that Party; and (e) if and to the extent the other Party has given prior written consent to the disclosure. 9 2.3. The restrictions contained in 2.2 shall continue to apply after the expiry or termination of the Final Agreement without limit in time.For the avoidance of doubt, neither Party shall make or authorise any announcement concerning this Agreement save as separately and expressly agreed in writing by the other Party or as otherwise required by Law. Either party shall be entitled to any and all remedies available at law or in equity, including injunctive relief, in the event of any breach of such commitment to confidentiality 2.4. At expiry of this MOU or the Final Agreement or on earlier termination, each Party shall return to the other Party or destroy (at the other Party's election) Confidential Information disclosed to it by such other Party. 2.5. BCCI-IPL undertakes that it will not authorise any third party to call its website the “Official Website of the IPL” or similar official website designation or grant to any third party the right to exploit in a website the exclusive IPL content granted to LIVE CURRENT MEDIA as listed at Schedule 1 hereto.BCCI-IPL also undertakes that it will not itself exploit in a website the IPL content granted to LIVE CURRENT MEDIA as listed at Schedule 1 hereto.The spirit of the agreement being that there will be one official, comprehensive IPL Website and that it will be developed, operated, maintained and promoted by LIVE CURRENT MEDIA. 2.6. BCCI-IPL undertakes that it will not promote, market, advertise or endorse any similar or competitive websites or websites devoted to cricket coverage. 3. CONTENT AND SUPPORT FROM BCCI-IPL There are two key areas ofthe IPL Website and the Cricket.com Portal where BCCI-IPL will actively provide support to Live Current Media: 3.1. Promotion, Advertising and Marketing Support For the purposes of Section 3.1, the “URL of The IPL Website” shall mean either (this clause holds across each of the communications vehices referenced below): 1. The IPL/DLF logo and the URL of The IPL Website with a “powered by cricket.com” tag line (see first season home page as a reference) or, 2. The IPL/DLF logo and the URL of The IPL Website 67% of the time and the cricket.com logo 33% of the time The determination of whether definition 1 or 2 is used (by communication vehicle) is at the discretion of BCCI-IPL. For the inaugural season, BCCI-IPL may define the URL of the IPL Website as the IPL/DLF logo, the IPL/DLF logo with a “powered by cricket.com” tag line or the cricket.com logo. i) BCCI-IPL acknowledges and recognises that LIVE CURRENT MEDIA will be the designer, developer, promoter and operator of the IPL Website. Further, BCCI-IPL acknowledges and recognises that LIVE CURRENT MEDIA will consequently have the right to publicise the IPL Website and use BCCI-IPL’s name in connection with the same.BCCI-IPL shall itself, and shall procure that its franchisees, sponsors and other partners also publicise/promote the IPL Website, including by way of links from their respective sites to the IPL Website . ii) BCCI-IPL will participate in a reasonable number of press conferences, PR launches and other promotional mechanisms to jointly launch and promote throughout the Term the IPL Website both in India and globally.The times and locations of such mechanisms shall be agreed by the Parties acting reasonably and in good faith.At a minimum the COO of the IPL will be available at least 8 times during the year for press conferences or to be quoted in press releases. 10 iii) BCCI-IPL will use its reasonable endeavours to display the URL of the IPL Website on all Indian Premier League press releases, official announcements and all other official correspondence, in all relevant formats, including digital and print.In any case such reasonable endevours will constitute in excess of 80% of such communications. iv) BCCI-IPL will insert (wherever reasonably practicable but not less than 80% of the time) the URL of the IPL Website in the world feed of IPL matches and shall require its Broadcast Partners not to remove the same from their transmissions of the matches, it being acknowledged that such insertion shall at all times be subject to local broadcasting laws and regulations.“Broadcast Partners” means the entities to which BCCI-IPL has licensed or may license from time to time the exclusive right to exhibit, transmit or otherwise make available audio and audio-visual coverage of IPL matches (including interviews, awards and ceremonies around the matches) and player auctions via all media (subject to limited retained rights) it being acknowledged that at the time of this MOU Sony and World Sport Group are the Broadcast Partners, but that this is subject to change from time to time, and that the term “Broadcast Partners” shall also include the entities to which such Broadcast Partners sub-license some or all of the rights. v) BCCI-IPL will set aside a portion of the ticker space on the world feed of IPL matches to promote the IPL Website and URL or contests that are being housed on the IPL Website.At a minimum such material will be shown 4 times per over. vi) BCCI-IPL will endeavour to include the URL of the IPL Website in all Print and Billboard Advertisements and will at a minimum include the URL in at least 80% of such communications. vii) BCCI-IPL will endeavour to include the URL of The IPL Website in all television advertisements that BCCI-IPL purchases and/or runs in ad-breaks and other television advertising communications purchased by BCCI-IPL and will at a minimum include the URL in at least 80% of such communications. viii) BCCI-IPL will use its reasonable endeavours to display the URL of the IPL Website during all live and press covered events, including but not limited to press conferences, award ceremonies, player auctions and cricket matches in a manner to be determined by BCCI-IPL(acting reasonably). ix)BCCI-IPL agrees that up to 50% of the total screen space available on the IPL Website may be used for advertisements and sponsor promotions. x)Representatives of LIVE CURRENT MEDIA will be granted resonable stadium access to undertake in-stadium promotional and marketing activities on behalf of the IPL Website. xi)LIVE CURRENT MEDIA acknowledges and accepts that IPL Sponsors are entitled to: a) To be identified as official sponsors on the IPL Website, subject to the terms of clause 1.14(xii) above, the location and manner of this mention will be determined by the Parties (acting reasonably).However, the location or type of these mentions shall not materially detract from the IPL Website’s revenue potential (e.g. the sponsorship mention will not be on “prime” real estateunless determined by LIVE CURRENT MEDIA) 11 b) A right of first refusal on sponsorship space on the IPL Website. This sponsorship will be subject to a separate agreement (and separate consideration) between the sponsor and LIVE CURRENT MEDIA. If the IPL Sponsors decline this option, LIVE CURRENT MEDIA reserves the right to seek sponsorship at prevailing market rates from other parties. c) The only sponsorship category exclusivity on the IPL Website will be for the title IPL Sponsor, currently DLF.LIVE CURRENT MEDIA will not sell to competitors of DLF (as defined in the DLF sponsorship agreement) xii) BCCI-IPL grants to LIVE CURRENT MEDIA the right to prominent signage at the stadia where Indian Premier League matches are played to promote the IPL Website (the specific location of such signage to be determined by BCCI-IPL acting reasonably). xiii) LIVE CURRENT MEDIA agrees that: (a) inadvertent or accidental failure to include the URL of the IPL Website shall be disregarded for the purposes of calculating the percentage appearance of such URL under clauses 3.1(iii), (iv), (vi) and (vii), and shall not be amount to breach, and (b) breach of clauses 3.1(iii), (iv), (vi) and (vii) shall not justify termination of this MOU or the Final Agreement. xiv) The total promotion and marketing support of the IPL Website by the BCCI-IPL will be the equivalent of at least US$1,000,000 p.a. of marketing spend to be allocated as reasonably determined by BCCI-IPL (including without limitation the value of inclusion of the URL in the world feed of the IPL matches).BCCI-IPL will make all reasonable endevours to meet this spending minimum.If the value is not reached then the shortfall shall be made up in the next year. xv) BCCI-IPL shall provide LIVE CURRENT MEDIA with prizes for use in competitions and as prizes in games (e.g. Fantasy League) on the IPL Website.These prizes will include but not be limited to: · A minimum of 25 tickets to all IPL matches.Such tickets shall be in good locations within the stadium · IPL Memorobillia · Stadium tours and access 3.2. Rights and Website Content LIVE CURRENT MEDIA shall be entitled to all online IPL content not currently committed in existing contracts entered into BCCI-IPL contracts, and the content and rights granted to LIVE CURRENT MEDIA shall include without limitation the following: i) LIVE CURRENT MEDIA shall have the exclusive right to display and commercially exploit all official IPL still photographic images whose rights are owned and controlled by the BCCI-IPL, including such photographs taken at Indian Premier League events, subject to the provisions of the press and photography accreditation arrangements, it being acknowledged that BCCI-IPL shall not be required to acquire rights to still photographic images of matches. LIVE CURRENT MEDIA must ensure that such still images may not be refreshed in such a way as to create any form of sequencing that is akin to a moving image or video. 12 IPL will be responsible for commissioning an “official photographer” (that will be mutually agreed upon by the Parties) for images which will be made available to LIVE CURRENT MEDIA in accordance with this clause 3.2(i) with the costs of such official photographers to be shared by BCCI-IPL and LIVE CURRENT MEDIA on a 50/50 basis. Commercial exploitation of official still IPL photographic images shall be subject to the entity licensing and exploiting such images obtaining all necessary endorsement clearances from individuals featured in such photographic images. ii) LIVE CURRENT MEDIA shall have the non-exclusive right to sell “Official” IPL merchandise on the IPL Website, either directly or via a link to other official IPL merchandise outlets, it being acknowledged that the price of merchandise shall be set by BCCI-IPL. BCCI-IPL shall make available to LIVE CURRENT MEDIA exclusive limitededition IPL merchandise (the exact merchandise to be jointly agreed by the Parties),and reasonable and regular access to signed merchandise, memorabilia and souvenirs (eg. match balls, wickets, etc), in each case for sale or use in competitions on the IPL Website. iii) BCCI-IPL shall grant LIVE CURRENT MEDIA the exclusive right (subject only to the IPL Broadcast Partner rights) to make available the following content on the IPL Website on the Internet only: a) An official live video and/or audio scorecard in relation to each match of the IPL (which may incorporate “Clips”), it being acknowledged that there may be other websites that carry scorecards; and b) “Highlights” of each IPL match. For the purposes of 3.2(iii)(a) above “Clips” shall mean a reasonable number of excerpts of footage of Matches of no more than 30 seconds per excerpt (which shall be accessed by a click or other appropriate access mechanism) which may be made availableby LIVE CURRENT MEDIA on a delayed basis no sooner than 5 minutes after the action in the relevant Clip has taken place For the purposes of 3.2(iii)(a) “Highlights” shall mean edited excerpts of footage of not more than 52 minutes in duration per IPL match and which shall not be made available until 1 hour after each innings of a match.From 72 hours after each match, such Highlights programming under 3.2(iii)(b) may be longer than 52 minutes in duration per Match from 72 hours after the end of the relevant Match. For the avoidance of doubt, the only other parties that will have access to IPL “Clips” and “Highlights” shall be the IPL Broadcast partners. iv) LIVE CURRENT MEDIA shall have the exlcusive right to exploit (including use and distribution) the audio-visual archive of IPL matches on the Internet from 72 hours after the end of the relevant IPL match. v) In relation to the content at 3.2(iii) and 3.2(iv), BCCI-IPL shall make available the world feed to LIVE CURRENT MEDIA at the venue of each IPL match, and LIVE CURRENT MEDIA shall be entitled to edit the same to create the Clips and Highlights detailed in 3.2(iii) and (iv) above. 13 vi) LIVE CURRENT MEDIA shall have Exclusive internet rights to raw camera footage of IPL Matches not used in the World Feed, which LIVE CURRENT MEDIA may exploit on as follows: a) Within 72 hours of each
